ORDER

PER CURIAM.
Defendant appeals his conviction by a jury in the Circuit Court of Pike County for resisting arrest by using or threatening to use violence or physical force, a Class A misdemeanor, § 575.150 RSMo 1986. The court sentenced defendant to a term of one year in county jail.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).